 ANNAPOLIS EMERGENCY HOSPITAL ASSOC.305AnnapolisEmergencyHospitalAssociation,Inc.,d/b/a Anne Arundel General Hospitaland.Mary-land Nurses-Association,Inc.,affiliated with TheAmerican Nurses Association,Inc.Case 5-CA-7394November 4, 1975DECISION AND ORDERthe Board and a Notice To Show Cause why theGeneral , Counsel's Motion for Summary Judgmentshould not, be granted.- Respondent thereafter filed,aresponse to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations, Act,, as, amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:BY CHAIRMAN MURPHY AND MEMBERSFANNING AND JENKINSUpon a charge filed on July 15, 1975, by Maryland-Nurses Association, Inc., affiliated with The Ameri-can Nurses Association, Inc., _ herein called theUnion, and duly served on July 16, 1975, onAnnapolis Emergency .Hospital Association, Inc.,d/b/a Anne Arundel General Hospital, herein calledthe Respondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 5,issued a complaint on July 24, 1975,againstRespondent, alleging that Respondent hadengaged inand was engaging - in unfair; -laborpractices affecting commerce within the meaning,ofSection 8(a)(5) and (1) and Section 2(6) and (7)'of theNational Labor Relations Act, as amended. Copiesof the charge, complaint,. and notice ,of hearingbefore an Administrative Law Judge were, dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaintallegesin substance that on June 6, 1975,following a Board election in Case 5-RC-9128 theUnion was duly certified as the exclusive collective-bargainingrepresentative of Respondent's employeesin the unit found appropriate; I and that, commenc-ing on or about July 14, 1975, and at all timesthereafter,Respondent has refused, and continues todate to refuse, to bargain collectively with the' Unionas the exclusive bargaining representative of Respon-dent's employees in such unit, although the- Unionhas requested and is requesting it to do' so. OnAugust 1, 1975, Respondent filed its answer to' thecomplaint admitting in part, and denying in part, theallegationsin the complaint.On August 19, 1975, counsel for the GeneralCounsel filed directly with the' Board a Motion forSummary Judgment, submitting that the Respondentis seekingto relitigateissueswhich the parties fullyand exhaustively have litigated previously, in Case 5-RC-9128. Subsequently, on September 8; `1975, theBoard issued an order- tralisferrmg the proceeding to1Official notice istaken of the, record.m therepresentationproceeding,Case 5-RC-9128, 217 NLRB N. 148 (1975),as the term"record" isdefined in Secs.102.68 and 102.69(g) of theBoard's Rules and Regulations,Series 8, as amended.SeeLTV Electrosystems, Inc.,166 NLRB 938 (1967),enfd 388 F.2d 683(C.A. 4; 1968);Golden AgeBeverageCo.,167 NLRB 151221 NLRB No. 39Ruling on the Motion for Summary JudgmentIn its answer to the complaint and,in its response totheNotice To Show Cause,Respondent contendsthat'theUnion's' certificationmust'be°' rescindedbecause it is controlled by supervisors and that theelection conducted onMay 29,1975,must be setaside because the Board erroneously directed 'thatPRN nurses be permitted to vote as regular part-time'employees without challenge. We find that Respon-dent's contentions in these respects are identical tothose which it raised,and whichwere"litigated anddecided in the underlying representation proceeding,and must accordingly be denied:,The' record in Case 5-RC-9128 shows- that onFebruary 21,1975, after a hearing in which Respon-dent participated,the case was transferred to theBoard for-decision. The Board found that the PRNnurses-were,regularpart-time.,employees' , (eventhough their work,schedules were-not, prearranged)and that there;was insufficient^evidence to, warranttheir exclusion from the unit of professional nursesfound appropriate.Further,the Board found nomerit in the contention that the Union was dominat-ed or controlled by supervisors, findinginter aliathatthe parties had stipulated"that no supervisors hiredby the Employer were included among the Union'sofficers and directors. -It is well settled that in the absence of newlydiscovered or previously unavailable evidence, orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.?All issues,raisedby the Respondent.in thisproceeding were or could have been.litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce. at' ,a hearing any newlydiscovered or, previously unavailable evidence, nordoes it allege that -any special circumstances" existherein which would require theft Board-to reexamine(1967), enfd. 415 F.2d 26 (C.A. 5, 1969);IntertypeCo. v. Penello,269F.Supp 573 (D.C Va., 1967);Follett Corp.,164 NLRB 378 (1967), enfd. 397F.2d 91 (CA 7,1968);Sec 9(d) of the NLRA.2 SeePittsburghPlate Glass"Co..v. N.L.R.B,,313 U.S.146, 462(1941);Rules and Regulationsof theBoard, Secs. 102.67(.g) and 102.69(c). 306DECISIONSOF NATIONALLABOR RELATIONS BOARDthe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTconducted under the supervision of the RegionalDirector for Region 5, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on June 6, 1975, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.1.THE BUSINESSOF THE RESPONDENTRespondent, a Maryland corporation, is a nonpro-fithospital engaged in community health care inAnnapolis,Maryland.During the preceding 12months, a representative period, Respondent derived,from its operations, gross revenue in excess of$250,000.During the same period Respondentpurchased and received goods valued in excess of$50,000 directly from points located outside the Stateof Maryland.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDMaryland Nurses Association, Inc., affiliated withThe American Nurses Association, Inc., is a labororganization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABORPRACTICESA.TheRepresentationProceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All full-time and regular part-time registerednursesemployed by the Employer at its FranklinandCathedral Streets,Annapolis,Maryland,location, but excluding all office clerical employ-ees,allother employees, guards, patient caresupervisors, evening and night supervisors, theI.V. therapy supervisor, coordinators, and allother supervisors as defined in the Act.2.The certificationOn May 29, 1975, a majority of the employees ofRespondent in said unit,in a secretballotelectionB.The Request To Bargain and Respondent'sRefusalOn or about July 14, 1975, in anticipation of arequest to bargain, Respondent notified the Unionby letter that it declined to recognize and bargainwith the Union as the exclusive collective-bargainingrepresentative of all the employees in the above-described unit and, commencing on or about theaforementioned date and continuing at all timesthereafter to date, the Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly,we find that the Respondent has,since on or about July 14, 1975, and at all timesthereafter, refused to bargain collectively with theUnion as the exclusive representative of the employ-ees in the appropriate unit, and that, by such refusal,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above,occurring in connection with its opera-tions described in section 1, above, have a close,intimate,and substantial relationship to trade,traffic,and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided by ANNAPOLIS EMERGENCY HOSPITAL ASSOC.law, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain -in good faith with the Union asthe recognized bargaining representative in theappropriate unit. SeeMar-Jac Poultry Company, Inc.,136 NLRB 785 (1962);Commerce Company d/b/aLamar Hotel,140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), -cert. denied 379 U.`S. - 817(1964);Burnett Construction Company,149NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand, the entire-record, makes the following:CONCLUSIONS OF LAW1.Annapolis - Emergency Hospital Association,Inc.,d/b/a Anne, Arundel General Hospital, is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.Maryland Nurses Association, Inc., affiliatedwith The American- Nurses Association, Inc., is alabor organization within the meaning of Section 2(5)of the Act.3.All full-time and- regular part-time registerednurses employed by the Employer at its Franklin andCathedral Streets,Annapolis,Maryland, location,but excluding all office clerical employees, all otheremployees, guards, patient care supervisors, eveningand night supervisors, the I.V. therapy supervisor,coordinators, and all other supervisors as defined intheAct,constitutea unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4.Since June 6, 1975, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaidappropriateunitfor the purposes ofcollective bargaining within the meaning of Section9(a) of the Act.5.By refusing on or about July 14, 1975, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees inthe exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.3In the eventthat this Order is enforced by a Judgment of a UnitedStatesCourt of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to a3077.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Annapolis Emergency Hospital Association, Inc.,d/b/a Anne Arundel General Hospital, Annapolis,Maryland, its officers, agents, successors, and - as-signs, shall:1.Cease and desist from:(a)Refusing -to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Maryland NursesAssociation, Inc., affiliatedwithThe AmericanNurses Association, Inc, as the exclusive bargainingrepresentativeof its employees in the followingappropriate unit:All full-time and regular part-time registerednurses employed by the Employer at its Franklinand Cathedral Streets, Annapolis,'Maryland,location, but excluding all office clerical employ-ees, and all other employees, guards, patient caresupervisors, evening and night supervisors, theI.V. therapy supervisor, coordinators, and allother supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b)Post at its Franklin and Cathedral Streets,Annapolis, Maryland, location copies of the attachednoticemarked "Appendix." 3 Copies of said notice,on forms provided by the Regional Director forRegion 5, after being duly signed by Respondent'srepresentative,shallbe posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board." 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 5, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Mary-land Nurses Association, Inc., affiliated with TheAmerican Nurses Association, Inc. as the exclu-siverepresentativeof the employees in thebargaining umt described below.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining umt is:All full-time and regular part-time regis-tered nurses employed by the Employer atitsFranklin and Cathedral Streets, Annapo-lis,Maryland, location, but excluding alloffice clerical employees, all other employ-ees, guards, patient care supervisors, eveningand night supervisors, the I.V. therapysupervisor, coordinators, and all other super-visors as defined in the Act.ANNAPOLIS EMERGENCYHOSPITAL ASSOCIATION,INC., D/B/A ANNEARUNDEL GENERALHOSPITAL